                    Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 1 of 18 Page ID #:1



                1 MARC E. MAYER (SBN 190969)
                    mem@msk.com
                2 KARIN G. PAGNANELLI (SBN 174763)
                    kgp@msk.com
                3 MARK C. HUMPHREY (SBN 291718)
                    mxh@msk.com
                4 MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East, 18th Floor
                5 Los Angeles, CA 90067-3120
                  Telephone: (310) 312-2000
                6 Facsimile: (310) 312-3100
                7 Attorneys for Plaintiff
                  Riot Games, Inc.
                8
                9                       UNITED STATES DISTRICT COURT
               10                      CENTRAL DISTRICT OF CALIFORNIA
               11                               WESTERN DIVISION
               12
               13 RIOT GAMES, INC., a Delaware              CASE NO. 2:19-cv-8626
                  Corporation;
               14                                           COMPLAINT FOR:
                               Plaintiff,
               15                                           (1) INFRINGEMENT OF
                       v.                                   FEDERALLY REGISTERED
               16                                           MARK [15 U.S.C. § 1114];
                  RIOT SQUAD ESPORTS LLC, a
               17 Delaware limited liability corporation    (2) FALSE DESIGNATION OF
                  and Does 1 through 10, inclusive,         ORIGIN [15 U.S.C. § 1125(a)];
               18
                               Defendants.                  (3) UNFAIR COMPETITION
               19                                           [Common Law and Cal. Bus. & Prof.
                                                            Code § 17200];
               20
                                                            DEMAND FOR JURY TRIAL
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 2 of 18 Page ID #:2



                  1         Plaintiff Riot Games, Inc. (“Riot”) avers as follows:
                  2
                  3                             NATURE OF THE ACTION
                  4         1.    This is an action for trademark infringement and false designation of
                  5 origin under the federal Lanham Act, and unfair competition under California law.
                  6 Riot brings this action to put a stop to the blatant and willful appropriation of one
                  7 of Riot’s most valuable assets – its well-known RIOT brand name – by a
                  8 professional, for-profit, electronic sports (or “esports”) organization whose
                  9 purported goal is to “build the gold standard for the next generation of competitive
                 10 [video] gaming.”
                 11         2.    Riot is among the world’s foremost developers and publishers of
                 12 competitive online video games. Riot also is at the vanguard of the burgeoning
                 13 esports business. Riot’s flagship product is the hugely popular and highly
                 14 competitive multiplayer online game “League of Legends” (“LoL”). Tens of
                 15 millions of people worldwide play LoL, making it one of the world’s most famous
                 16 and popular competitive esports. Riot’s LoL is played seriously and competitively
                 17 by amateurs and professionals in a variety of Riot-sponsored, licensed, or branded
                 18 competitions, including in professional leagues, intercollegiate leagues, and major
                 19 international competitions such as the annual “World Championship” (or
                 20 “Worlds”) event. Riot-sponsored or Riot-organized LoL events have been played
                 21 in major sports arenas such as the Staples Center in Los Angeles, and have been
                 22 watched by millions of people live and on televised online broadcasts. Riot esports
                 23 events have received international recognition, including dozens of industry
                 24 awards. Based on Riot’s lengthy, continuous, and uninterrupted use of its RIOT
                 25 and RIOT GAMES marks, the RIOT brand has become synonymous with Riot,
                 26 video games, and competitive esports leagues, teams, and competitions.
                 27         3.    With full knowledge of Riot and its trademark rights in the words
    Mitchell     28 RIOT and RIOT GAMES in connection with video games and esports, Defendant
  Silberberg &
   Knupp LLP
11464056.1
                                                               2
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 3 of 18 Page ID #:3



                  1 Riot Squad Esports LLC (“Riot Squad”) has unfairly and unlawfully adopted and
                  2 exploited the RIOT brand name in connection with its marketing, advertising, and
                  3 promotion of a nascent esports organization that it claims was “founded by gamers,
                  4 for gamers.” Riot Squad apparently hopes and intends that by its use of the RIOT
                  5 brand name, consumers will mistakenly believe that its esports organization is in
                  6 some manner associated with, sponsored or endorsed by, or otherwise affiliated
                  7 with Riot and its hugely popular products and services.
                  8         4.     Through its conduct, Riot Squad has willfully created circumstances
                  9 whereby members of the public are likely to be led to incorrectly believe that the
                 10 goods offered by Riot Squad are authorized by, sponsored by, or affiliated with
                 11 Riot, its well-known marks, and the products provided thereunder. The Court
                 12 should enjoin any further use of the RIOT name by Riot Squad, and Riot should be
                 13 compensated for the damage done to its brand as a result of Riot Squad’s conduct.
                 14
                 15                            JURISDICTION AND VENUE
                 16         5.     This is an action arising in part under the Lanham Act, 15 U.S.C.
                 17 § 1051, et seq. and under California statutory and common law.
                 18         6.     This Court has subject matter jurisdiction over this matter pursuant to
                 19 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b) in that it involves an
                 20 action arising under the Lanham Act. This Court has supplemental jurisdiction
                 21 over the state law claims pursuant to 28 U.S.C. § 1367.
                 22         7.     Riot Squad is subject to personal jurisdiction in the state of California
                 23 because the unlawful conduct complained of herein has taken place in and causes
                 24 injury in this judicial district, and because Riot Squad (1) has directed its activities
                 25 at Riot and its trademarks; (2) transacts business in this judicial district (including
                 26 by playing matches with the National PUBG League at the OGN Super Arena
                 27 in Manhattan Beach); (3) promotes its services in the State of California and in this
    Mitchell     28 judicial district (including via recent promotional activities at TwitchCon in San
  Silberberg &
   Knupp LLP
11464056.1
                                                                3
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 4 of 18 Page ID #:4



                  1 Diego); (4) enters into contracts and partnerships with entities located in the State
                  2 of California and in this judicial district; and (5) offers or intends to offer products
                  3 and merchandise for sale in the State of California and in this judicial district.
                  4         8.     Venue is proper in this judicial district pursuant to 28 U.S.C.
                  5 § 1391(b) in that a substantial part of the events giving rise to this Complaint
                  6 occurred in this judicial district.
                  7
                  8                                       THE PARTIES
                  9         9.     Riot is a corporation duly organized and existing under the laws of the
                 10 State of Delaware, with its principal place of business in Los Angeles, California.
                 11         10.    Riot is informed and believes, and on that basis avers, that Riot Squad
                 12 is a limited liability company organized and existing under the laws of the State of
                 13 Delaware, having its principal place of business in Chicago, Illinois.
                 14         11.    The true names and capacities, whether individual, corporate,
                 15 associate, or otherwise, of the defendants sued herein as Does 1-10 inclusive, are
                 16 unknown to Riot, which has therefore sued said defendants by such fictitious
                 17 names. These defendants may include individuals whose real identities are not yet
                 18 known to Riot, but who are acting in concert with one another in committing the
                 19 unlawful acts alleged herein. Riot will seek leave to amend this complaint to state
                 20 their true names and capacities once said defendants’ identities and capacities are
                 21 ascertained. Riot is informed and believes, and on that basis avers, that all
                 22 defendants sued herein are liable to Riot as a result of their participation in all or
                 23 some of the acts set forth in this complaint. (All of the aforementioned defendants
                 24 collectively are referred to herein as “Defendants.”)
                 25         12.    Riot is informed and believes, and on that basis avers, that at all times
                 26 mentioned in this complaint, each of the Defendants was the agent, alter ego, or
                 27 representative of each of the other Defendants and, in doing the things averred in
    Mitchell     28 this Complaint, was acting within the course and scope of such agency.
  Silberberg &
   Knupp LLP
11464056.1
                                                                4
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 5 of 18 Page ID #:5



                  1           ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                  2                  Riot Games And Its Well-Known RIOT Trademark
                  3         13.   Riot is among the world’s leading video game developers and
                  4 publishers, best known for its enormously popular game “League of Legends”
                  5 (“LoL”). LoL is a fast-paced, highly competitive online multiplayer video game.
                  6 In LoL, two five-player teams of powerful champions, each with a unique design
                  7 and playstyle, battle head-to-head across computer-generated battlefields in a
                  8 variety of game modes and types.
                  9         14.   Riot, with its partners and affiliates, develops, publishes, markets,
                 10 advertises, distributes, maintains, and services LoL in numerous countries
                 11 throughout the world. As a result, LoL is one of the best-known competitive video
                 12 games in the world, and is played and enjoyed by millions of people in the United
                 13 States and around the globe.
                 14         15.   Riot also is one of the pioneers of the rapidly growing electronic
                 15 sports (“esports”) industry. LoL was among the first multiplayer video games to
                 16 spawn international professional and semi-professional esports leagues and teams.
                 17 Indeed, LoL was among the first games to become a true spectator sport. For
                 18 nearly a decade Riot has sponsored, organized, operated, and/or licensed numerous
                 19 competitive esports events and tournaments. The most prominent of these is the
                 20 annual LoL World Championship (or “Worlds”) event, in which more than 100
                 21 teams from around the world compete for a multi-million dollar prize pool. In
                 22 2018, nearly 100 million people watched the World Championship Finals. The
                 23 Finals were broadcast in 19 different languages across more than 30 platforms and
                 24 television channels, including ESPN, Twitch, YouTube, TNT, the SyFy network
                 25 and Facebook.
                 26         16.   Other major esports competitions or leagues sponsored and organized
                 27 by Riot are the Mid-Season Invitational, the Rift Rivals, and the All-Star Event.
    Mitchell     28 All of these events are broadcast around the world and viewed by tens of millions
  Silberberg &
   Knupp LLP
11464056.1
                                                               5
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 6 of 18 Page ID #:6



                  1 of people. In addition, Riot sponsors, hosts, organizes, and/or licenses dozens of
                  2 regional professional, semi-professional, and collegiate LoL leagues and
                  3 competitions such as the Oceanic Pro League (“OPL”), the North American
                  4 Academy League, and College League of Legends. Professional esports reporters
                  5 and fans all over the world regularly report on, write blogs about, or engage in
                  6 online discussions about Riot esports events, LoL teams, and popular esports
                  7 athletes.
                  8         17.   Riot’s esports events have won countless industry awards and
                  9 accolades, including the 2018 Sports Emmy for Outstanding Live Graphic Design.
                 10 In 2019, Riot’s LoL Worlds event received the SPIA Asia Award for Best Esports
                 11 Event of the Year, the Game Awards for Best Esports Event, and the #VALUE!
                 12 Award for Event of the Year. These awards have made Riot one of the preeminent
                 13 and most respected providers of esports goods and services.
                 14         18.   Since its inception in 2006, Riot has consistently, and without
                 15 interruption, used in commerce the word mark RIOT in connection with all of its
                 16 interactive entertainment, esports and related products and services. Sometimes
                 17 the RIOT mark is accompanied by or included as part of a distinctive logo such as
                 18 those set forth below:
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27         19.   Examples of Riot’s prominent and consistent use of the RIOT name
    Mitchell     28 and logo include but are not limited to the following:
  Silberberg &
   Knupp LLP
11464056.1
                                                              6
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 7 of 18 Page ID #:7



                  1               (a)    The RIOT name and logo has been and is displayed
                  2 prominently and consistently on the official LoL website in the United States
                  3 (na.leagueoflegends.com). All LoL players must visit the LoL website to
                  4 download the LoL game software, which is required to play LoL.
                  5               (b)    The RIOT name and logo has been and is displayed
                  6 prominently and consistently on and in the LoL game itself, including on the
                  7 screen displayed when the game is launched and on the Windows or MacOS file
                  8 folder on which the LoL game software is located.
                  9               (c)    The RIOT name and logo has been and is displayed
                 10 prominently and consistently in connection with all major LoL tournaments,
                 11 including the LoL World Championships.
                 12               (d)    The RIOT name and logo has been and is displayed
                 13 prominently and consistently on or in connection with (including on the hang tags,
                 14 labels and packaging of) a variety of merchandise related to competitive gaming
                 15 and esports, such as clothing and apparel (such as T-shirts, hats, sweatshirts, and
                 16 jackets), bags and backpacks, figurines, mousepads, mugs, and gift cards.
                 17         20.   Riot has invested millions of dollars and enormous time, effort, and
                 18 resources developing and promoting its RIOT name and logo, particularly in
                 19 connection with video games and esports. In addition, Riot has received extensive
                 20 unsolicited media and news reporting about its esports business, including in
                 21 mainstream publications such as the New York Times, the Los Angeles Times, the
                 22 Washington Post, the Hollywood Reporter, CNN, ESPN, Reuters, CNBC, Forbes,
                 23 Variety, and BBC News.
                 24         21.   As a result of the foregoing, the RIOT name and logo has become
                 25 known throughout the United States and the world by consumers, purchasers and
                 26 members of the public as signifying interactive entertainment, esports leagues and
                 27 events, and related products and services originating from Riot. Riot has acquired
    Mitchell     28 an enormously valuable reputation and goodwill among the public as a result of
  Silberberg &
   Knupp LLP
11464056.1
                                                               7
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 8 of 18 Page ID #:8



                  1 such association. Indeed, the word RIOT has become synonymous in the minds of
                  2 the relevant consuming public with esports and video game competitions.
                  3         22.     In addition to its common law trademarks in the RIOT name and logo,
                  4 Riot is the owner of numerous U.S. registrations in the U.S. Patent and Trademark
                  5 Office (“PTO”) for the RIOT and RIOT GAMES word marks and logos, including
                  6 Registration Numbers 4,597,374; 4,641,399; 4,109,440; 4,667,930; and 4,233,498.
                  7 Among the goods and services encompassed by these registrations are
                  8 entertainment services, clothing, toys and games, and arranging and conducting
                  9 esports competitions. Certain of these registrations have been deemed
                 10 incontestable pursuant to 15 U.S.C. § 1065. Riot’s common law and federally
                 11 registered trademarks are referred to collectively herein as the “RIOT Marks.”
                 12         23.     The RIOT Marks are among Riot’s most valuable assets, and have
                 13 developed an enormous amount of goodwill among consumers and members of the
                 14 public, who associate Riot synonymously not only with LoL, but with esports as a
                 15 whole. Riot regularly takes steps to protect its valuable RIOT Marks and enforces
                 16 its rights against those who seek to trade off the goodwill associated with these
                 17 marks.
                 18
                 19               Defendants and Their Infringing Use Of The RIOT Trademark
                 20         24.     Riot is informed and believes, and on that basis avers, that in or about
                 21 March 2019, Defendants, with full knowledge of Riot’s prior use of the RIOT
                 22 name and trademark, created a professional esports league known as “Riot Squad.”
                 23 Riot Squad describes itself on its website as a “professional Esports organization
                 24 founded by gamers, for gamers,” whose “mission is to build the gold standard for
                 25 the next generation of competitive gaming.” Riot Squad boasts that in its first year
                 26 of operation, it has built “exciting partnerships” with a variety of consumer brands
                 27 that appeal to video gamers and esports spectators such as Grubhub, RXBar,
    Mitchell     28 Limitless caffeinated sparkling water, and Sublime sports apparel.
  Silberberg &
   Knupp LLP
11464056.1
                                                                 8
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 9 of 18 Page ID #:9



                  1         25.   Riot is informed and believes, and on that basis avers, that since the
                  2 creation of Riot Squad, Defendants have done business under the names RIOT and
                  3 RIOT SQUAD and have extensively promoted and advertised their organization
                  4 using both of these names, sometimes (but often not) accompanied by a logo that
                  5 emphasizes the word RIOT:
                  6
                  7
                  8
                  9
                 10
                 11         26.   Riot is informed and believes, and on that basis avers, that Riot
                 12 Squad’s sole business is to recruit and enter into exclusive agreements with gamers
                 13 who compete professionally or wish to compete professionally in esports
                 14 tournaments and matches. Riot Squad claims that it has signed “incredibly talented
                 15 teams” to compete in tournaments involving a number of well-known video games
                 16 (some of which compete with LoL) such as Fortnite, Counter-Strike: Global
                 17 Offensive, Rainbow Six: Siege, and Apex Legends. Riot Squad teams compete in a
                 18 variety of esports events under the team name and brand “Riot Squad.”
                 19         27.   Riot is informed and believes, and on that basis avers, that
                 20 Defendants’ Riot Squad organization began in Chicago, but Defendants claim that
                 21 they will continue to grow the reach of its organization through its scouting and
                 22 player development. Thus, Riot Squad teams have competed in high-profile
                 23 professional esports tournaments and matches around the country (and the world),
                 24 including at TwitchCon in San Diego, the Fortnite Champion Series, the MSI
                 25 Gaming Arena 2019 in New York, the ECS Pinnacle Cup, and with the National
                 26 PUBG League in Manhattan Beach. Members of Riot Squad teams appear at these
                 27 events or otherwise promote the Riot Squad brand by wearing clothing emblazoned
    Mitchell     28 with the word RIOT, as illustrated below:
  Silberberg &
   Knupp LLP
11464056.1
                                                               9
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 10 of 18 Page ID #:10



                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
                 10          28.   Riot is informed and believes, and on that basis avers, that Defendants
                 11 extensively have marketed and advertised their Riot Squad organization throughout
                 12 the United States, including on social media websites such as Facebook, Instagram,
                 13 and Twitter, at live esports events, and on the official Riot Squad website.
                 14 Defendants also maintain a YouTube page where they broadcast video game
                 15 matches engaged in by Riot Squad teams. Defendants’ marketing activities
                 16 consistently use the “Riot” brand name, often without the word “squad” or without
                 17 the “Riot Squad” logo. Additionally, Riot is informed and believes, and on that
                 18 basis avers, that Defendants intend to offer merchandise, including clothing,
                 19 bearing the words RIOT or RIOT SQUAD.
                 20          29.   Riot is informed and believes, and on that basis avers, that
                 21 Defendants’ use of the RIOT and RIOT SQUAD marks in connection with the
                 22 advertising, promotion, and sale of their products and services has caused and/or is
                 23 likely to cause purchasers and potential purchasers to falsely believe that
                 24 Defendants’ products and services are associated with, approved, licensed, or
                 25 sponsored by Riot or that Riot participated in the creation of Defendants’ products
                 26 and services or was otherwise consulted or involved with those products and
                 27 services.
    Mitchell     28
  Silberberg &
   Knupp LLP
11464056.1
                                                               10
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 11 of 18 Page ID #:11



                  1          30.   Based on the foregoing, Riot is informed and believes, and on that
                  2 basis avers, that in adopting and using the RIOT SQUAD name—particularly in
                  3 connection with the esports industry with which Riot has become synonymous—
                  4 Riot Squad knew of Riot’s brand and the goodwill associated therewith and
                  5 intended to appropriate and trade off that brand and its goodwill. Riot Squad
                  6 intentionally used the RIOT Marks to confuse and mislead consumers into
                  7 believing that its esports organization either is Riot, or is associated with, affiliated
                  8 with, or sponsored by, Riot. This is particularly apparent not only due to the fact
                  9 that both Riot and Riot Squad occupy the same specific sector of the video game
                 10 industry, but also because Riot Squad’s apparent mission statement—to create an
                 11 esports organization “by gamers, for gamers”—mirrors the guiding principle on
                 12 which Riot was founded more than a decade ago, and with which it continues to be
                 13 identified to this day.
                 14
                 15                             FIRST CLAIM FOR RELIEF
                 16                    FEDERAL TRADEMARK INFRINGEMENT
                 17                                    (15 U.S.C. § 1114)
                 18          31.   Riot incorporates herein by reference the averments of paragraphs 1
                 19 through 30 as though fully set forth herein.
                 20          32.   Riot is the owner of all right, title, and interest in the RIOT Marks and
                 21 has standing to maintain an action for trademark infringement under 15 U.S.C.
                 22 § 1114.
                 23          33.   With actual and constructive notice of Riot’s federal trademark
                 24 registrations and of Riot’s extensive and continuous use of the RIOT Marks,
                 25 Defendants have used, and are continuing to use, their confusingly similar mark
                 26 and name (the “Infringing Marks”) in the United States upon goods and services
                 27 closely related to the goods and services in connection with which Riot uses its
    Mitchell     28 RIOT Marks.
  Silberberg &
   Knupp LLP
11464056.1
                                                                11
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 12 of 18 Page ID #:12



                  1          34.   Defendants’ use of the Infringing Marks, including in connection with
                  2 operating an esports organization (including but not limited to teams and leagues),
                  3 organizing esports competitions, engaging in marketing and promotional
                  4 partnerships, and selling clothing and other apparel with the RIOT brand name, has
                  5 caused and/or is likely to cause confusion, deception, and mistake among
                  6 consumers. Buyers and persons who encounter Defendants’ esports teams and
                  7 leagues (either in person or online) or encounter individuals wearing Defendants’
                  8 apparel emblazoned with the Infringing Marks will think that these goods and
                  9 services are licensed or approved by Riot. This includes initial interest confusion,
                 10 confusion at the time of sale, and post-sale confusion. In actual fact, Riot does not
                 11 authorize Defendants’ use of the Infringing Marks on any of its goods or services,
                 12 and strongly objects thereto.
                 13          35.   Defendants know that their use of the Infringing Marks is infringing,
                 14 have reason to know that it is infringing, and/or have been recklessly indifferent to
                 15 the fact that such use was and is infringing.
                 16          36.   Defendants’ acts have caused or are likely to cause, unless restrained
                 17 by this Court, Riot and the public to suffer great and irreparable damage and injury
                 18 through, inter alia, (a) a likelihood of confusion, mistake, and deception among the
                 19 relevant purchasing public and trade as to the source of the infringing products and
                 20 services; and (b) the loss of Riot’s valuable goodwill and business reputation
                 21 symbolized by its RIOT Marks. Riot has no adequate remedy at law.
                 22          37.   Defendants’ continued and knowing use of the RIOT Marks without
                 23 Riot’s consent or authorization constitutes intentional infringement of Riot’s
                 24 federally registered RIOT Marks in violation of Section 32 of the Lanham Act, 15
                 25 U.S.C. § 1114, and renders this an “exceptional case” under 15 U.S.C. § 1117(a).
                 26 Based on such conduct, Riot is entitled to injunctive relief as well as monetary
                 27 damages, and other remedies provided by Sections 1116, 1117, and 1118,
    Mitchell     28
  Silberberg &
   Knupp LLP
11464056.1
                                                               12
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 13 of 18 Page ID #:13



                  1 including Defendants’ profits, treble damages, reasonable attorneys’ fees, costs and
                  2 prejudgment interest.
                  3
                  4                            SECOND CLAIM FOR RELIEF
                  5                         FALSE DESIGNATION OF ORIGIN
                  6                                   (15 U.S.C. § 1125(a))
                  7           38.   Riot incorporates herein by reference the averments of paragraphs 1
                  8 through 37 as though fully set forth herein.
                  9           39.   Riot, as the owner of all common law right, title, and interest in and to
                 10 the RIOT Marks, has standing to maintain an action for false designation of origin
                 11 and unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125.
                 12           40.   Defendants have, without authorization, on or in connection with its
                 13 services, used in commerce marks that are confusingly similar to the RIOT Marks,
                 14 and/or have made false designations of origin which are likely to cause (and/or
                 15 have caused) confusion or mistake or to deceive as to the affiliation, connection or
                 16 association of Defendants with Riot, and/or as to the origin, sponsorship or
                 17 approval of Defendants’ services and commercial activities.
                 18           41.   Riot is informed and believes, and on that basis avers, that the conduct
                 19 of Defendants has been knowing, deliberate, willful, and has been intended to
                 20 cause confusion, or to cause mistake, or to deceive, in blatant disregard of Riot’s
                 21 rights.
                 22           42.   Defendants knew or by the exercise of reasonable care should have
                 23 known that the adoption and commencement of use in commerce and continuing
                 24 use of marks that are confusingly similar to the RIOT Marks would cause
                 25 confusion, mistake, or deception among purchasers, users and the public.
                 26           43.   Defendants’ wrongful conduct has permitted or will permit them to
                 27 make substantial sales and profits on the strength of Riot’s marketing, advertising,
    Mitchell     28 sales and consumer recognition. As a direct and proximate result of Defendants’
  Silberberg &
   Knupp LLP
11464056.1
                                                                13
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 14 of 18 Page ID #:14



                  1 wrongful conduct, as alleged herein, Riot has been deprived and will be deprived
                  2 of the value of its RIOT Marks as a commercial asset in an amount as yet unknown
                  3 but to be determined at trial. Riot seeks an accounting of Defendants’ profits, and
                  4 requests that the Court grant Riot three times that amount.
                  5          44.   Defendants’ acts and omissions have caused and, unless restrained by
                  6 this Court, will continue to cause Riot and the public to suffer great and irreparable
                  7 damage and injury through, inter alia, (a) a likelihood of confusion, mistake and
                  8 deception among the relevant purchasing public and trade as to the source of
                  9 Defendants’ infringing services; and (b) the loss of Riot’s valuable goodwill and
                 10 business reputation symbolized by its RIOT Marks. Riot has no adequate remedy
                 11 at law.
                 12          45.   Based on Defendants’ wrongful conduct, Riot is entitled to injunctive
                 13 relief as well as monetary damages and other remedies as provided by the Lanham
                 14 Act, including Defendants’ profits, treble damages, reasonable attorneys’ fees,
                 15 costs and prejudgment interest.
                 16          46.   Upon information and belief, Defendants have deliberately and
                 17 willfully used the Infringing Marks in an attempt to capture initial consumer
                 18 attention and to trade upon the enormous goodwill, reputation and selling power
                 19 developed by Riot in connection with the RIOT Marks, as well as in order to
                 20 confuse consumers as to the origin and sponsorship of Defendants’ services. Upon
                 21 information and belief, the intentional nature of the aforementioned acts renders
                 22 this an exceptional case under 15 U.S.C. § 1117(a), and Riot is further entitled to
                 23 its attorneys’ fees and costs of suit herein pursuant to 15 U.S.C. § 1117.
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
11464056.1
                                                              14
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 15 of 18 Page ID #:15



                  1                             THIRD CLAIM FOR RELIEF
                  2                                UNFAIR COMPETITION
                  3     (Common Law and Cal Bus. & Prof. Codes 17200, 17208, and 17500, et seq.)
                  4          47.   Riot incorporates herein by reference the averments of paragraphs 1
                  5 through 46, as though fully set forth herein.
                  6          48.   Defendants have, by reason of the foregoing acts, engaged in unfair
                  7 and fraudulent business practices.
                  8          49.   Defendants’ acts have impaired or will impair Riot’s business and
                  9 have otherwise adversely affected Riot’s business and reputation by use of unfair
                 10 and fraudulent business practices in violation of California common law and the
                 11 California Business & Professions Code, including Sections 17200 to 17208,
                 12 17500, et seq., and the common law.
                 13          50.   Riot is informed and believes, and on that basis avers, that
                 14 Defendants’ acts have caused and, unless restrained by this Court, will continue to
                 15 cause Riot to suffer great and irreparable damage and injury. Riot has no adequate
                 16 remedy at law.
                 17          51.   Upon information and belief, Riot avers it will suffer loss of profits
                 18 and other damage as a result, in an amount to be proven at trial. On the statutory
                 19 unfair competition claim, Riot seeks only disgorgement of profits and does not
                 20 seek damages at law.
                 21
                 22          WHEREFORE, as to all Counts of this Complaint, Riot requests that this
                 23 Court enter a judgment and declaration in favor of Riot and against Defendants as
                 24 follows:
                 25          A.    Preliminarily and permanently enjoining and restraining Defendants,
                 26 all entities under their control, as well as their licensees, partners, assigns, related
                 27 entities, predecessors, successors, employees, representatives, trustees, receivers,
    Mitchell     28 agents, and any other persons or entities acting on behalf of Defendants or with
  Silberberg &
   Knupp LLP
11464056.1
                                                                15
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 16 of 18 Page ID #:16



                  1 Defendants’ authority, from:
                  2                (1)    using, selling, offering for sale, holding for sale, advertising or
                  3          promoting any goods or services under or in connection with any trade
                  4          name, trademark, service mark, or other designation of origin that is
                  5          comprised in whole or in part of the RIOT Marks, or any terms, designs or
                  6          styles confusingly similar thereto; or
                  7                (2)    doing any act or thing that is likely to induce the belief that
                  8          Defendants’ goods or services, or activities are in some way connected with
                  9          Riot and/or Riot’s business, or that is likely to injure or damage Riot or its
                 10          RIOT Marks; and
                 11          B.    Ordering Defendants to:
                 12                (1)    pay Riot the compensatory damages sustained by Riot as a
                 13          result of the unlawful acts alleged herein and that such damages be trebled
                 14          pursuant to 15 U.S.C. § 1117 because of the willful and unlawful acts
                 15          alleged herein;
                 16                (2)    pay Riot punitive damages as a consequence of the willful and
                 17          wanton acts alleged herein;
                 18                (3)    account for and pay over to Riot all gains, profits and
                 19          advantages derived from the unlawful acts alleged herein and/or as a result
                 20          of unjust enrichment;
                 21                (4)    deliver up for destruction all materials that bear the Infringing
                 22          Marks, including without limitation all letterhead, signage, brochures, labels,
                 23          stickers, displays, written materials and other promotional materials;
                 24                (5)    deliver up for destruction all products that infringe on the RIOT
                 25          Marks;
                 26                (6)    reimburse Riot for the costs it has incurred in bringing this
                 27          action, together with its reasonable attorneys’ fees and disbursements;
    Mitchell     28                (7)    pay Riot’s costs of corrective advertising; and
  Silberberg &
   Knupp LLP
11464056.1
                                                                16
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 17 of 18 Page ID #:17



                  1          C.    Awarding Riot such other and further relief as this Court may deem
                  2          equitable.
                  3
                  4 DATED: October 7, 2019                MARC E. MAYER
                                                          KARIN G. PAGNANELLI
                  5                                       MARK C. HUMPHREY
                                                          MITCHELL SILBERBERG & KNUPP LLP
                  6
                  7
                                                          By: /s/ Marc E. Mayer
                  8                                           Marc E. Mayer
                  9                                           Attorneys for Plaintiff
                                                              Riot Games, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
11464056.1
                                                             17
                      Case 2:19-cv-08626 Document 1 Filed 10/07/19 Page 18 of 18 Page ID #:18



                  1                             DEMAND FOR JURY TRIAL
                  2          Plaintiff Riot Games, Inc. demands a trial by jury of all issues triable of right
                  3 by jury.
                  4
                  5 DATED: October 7, 2019                  MARC E. MAYER
                                                            KARIN G. PAGNANELLI
                  6                                         MARK C. HUMPHREY
                                                            MITCHELL SILBERBERG & KNUPP LLP
                  7
                  8
                                                            By:    /s/ Marc E. Mayer
                  9                                                Marc E. Mayer
                                                                   Attorneys for Plaintiff
                 10                                                Riot Games, Inc.
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
11464056.1
                                                                  18
